Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nivala (PG Pub. No. 2017/0220605 A1), and further in view of Rajaram.
Regarding Claim 1, Nivala discloses a method for data processing, comprising:
receiving, at a first data management system, an identifier for at least one content item (see Nivala, paragraph [0007], where there is a method, comprising … identifying a data item by the centralized content management system); and
generating a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the content item (see Nivala, paragraph [0007 – 0008], where there is a method, comprising … creating centralized content management metadata for said identified data item; and associating the created centralized content management metadata with said identified data item … the method further comprises storing said centralized content management metadata as a metadata object in the centralized content management system).
Nivala does not disclose:
transmitting, using an application programming interface, the content object to a model configured to identify relationships between data stored at a second data management system; and
receiving, from the second data management system, an identifier for at least one data object identified by the model of the second data management system as being associated with the at least one content item.
Rajaram discloses:
transmitting, using an application programming interface (see Rajaram, paragraph [0024], where a client device interacts with the online system 140 through an application programming interface (API), the content object to a model configured to identify relationships between data stored at a second data management system (see Rajaram, paragraph [0053], where the online system 140 analyzes characteristics of a content item, determines one or more products associated with the content item from the characteristics of the content item, and stores identifiers of the determined products in association with the content item)
receiving, from the second data management system, an identifier for at least one data object identified by the model of the second data management system as being associated with the at least one content item (see Rajaram, paragraph [0010], where based on the ranking, the online system identifies one or more candidate products of the products for which the online system received information from the third party system associated with the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 2, Nivala in view of Rajaram discloses the method of Claim 1, further comprising:
Nivala does not disclose:
receiving, from the second data management system, confidence scores associated with the at least one data object or associated with one or more categories associated with the at least one data object; and
filtering the at least one data object or the one or more categories based at least in part on the confidence scores.
Rajaram discloses:
receiving, from the second data management system, confidence scores associated with the at least one data object or associated with one or more categories associated with the at least one data object (see Rajaram, paragraph [0010], where based on the ranking, the online system identifies one or more candidate products of the products for which the online system received information from the third party system associated with the content item [it is the position of the Examiner that a rank is not patentably distinguishable from a score]); and
filtering the at least one data object or the one or more categories based at least in part on the confidence scores (see Rajaram, paragraph [0010], where the online system identifies candidate products as products associated with a threshold position in the ranking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 3, Nivala in view of Rajaram discloses the method of Claim 1, further comprising:
Nivala does not disclose receiving, from a user, a selection of the at least one data object or one or more categories associated with the at least one data object.  Rajaram discloses receiving, from a user, a selection of the at least one data object or one or more categories associated with the at least one data object (see Rajaram, paragraph [0009], where the online system determines products included in content accessed by the user from the received information describing content or products accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 4, Nivala in view of Rajaram discloses the method of Claim 1, further comprising:
Nivala does not disclose distributing the content item and the identifier for the at least one data object to a plurality of client devices.  Rajaram discloses distributing the content item and the identifier for the at least one data object to a plurality of client devices (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 5, Nivala in view of Rajaram discloses the method of Claim 1, further comprising:
Nivala does not disclose receiving, from at least one client device of the plurality of client devices, an indication of an interaction with the identifier for the at least one data object via the content item.  Rajaram discloses receiving, from at least one client device of the plurality of client devices, an indication of an interaction with the identifier for the at least one data object via the content item (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content (see Rajaram, Abstract).
Regarding Claim 6, Nivala in view of Rajaram discloses the method of Claim 1, wherein the at least one content item comprises an image, a body of text, a product, a product description, a video, an advertisement, or a combination thereof (see Nivala, paragraph [0073], where in this application, the term “content” refers to any data, including but not limited to documents, files, objects, and other data items).
Regarding Claim 8, Nivala in view of Rajaram discloses the method of Claim 1, wherein:
Nivala does not disclose the at least one data object comprises a plurality of attributes  and each value for each attribute of the plurality of attributes is associated with a product characteristic.  Rajaram discloses the at least one data object comprises a plurality of attributes  and each value for each attribute of the plurality of attributes is associated with a product characteristic (see Rajaram, paragraph [0007], where a third party system provides the online system with a catalog including product identifiers used by the third party system for various products; the catalog includes characteristics associated with different products by the third party system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 9, Nivala in view of Rajaram discloses the method of Claim 1, further comprising:
Nivala does not disclose:
receiving an indication of an updated version of the content item; and
receiving, from the second data management system, an identifier for at least one new data object based at least in part on the updated version of the content item.
Rajaram discloses:
receiving an indication of an updated version of the content item (see Rajaram, paragraph [0049], where the content selection module 230 generates a version of the content item having a creative describing a selected candidate product; for example, the content selection module generates version of the content item for each of the candidate products; as an example, each version of the content item includes an image and a name of a different candidate product in its corresponding creative; however, in other embodiments, versions of the content item include any suitable information describing a candidate product); and
receiving, from the second data management system, an identifier for at least one new data object based at least in part on the updated version of the content item (see Rajaram, paragraph [0049], where the content selection module 230 generates a version of the content item having a creative describing a selected candidate product; for example, the content selection module generates version of the content item for each of the candidate products; as an example, each version of the content item includes an image and a name of a different candidate product in its corresponding creative; however, in other embodiments, versions of the content item include any suitable information describing a candidate product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 10, Nivala in view of Rajaram discloses the method of Claim 1, wherein the first data management system is associated with a content management system (see Nivala, paragraph [0007], where according to a first aspect, there is provided a method, comprising managing data in one or more data repositories via a centralized content management system).
Regarding Claim 11, Nivala discloses an apparatus for data processing, comprising:
a processor (see Nivala, paragraph [0040], where there is provided an apparatus comprising at least one processor, memory including computer program code);
memory coupled with the processor (see Nivala, paragraph [0040], where there is provided an apparatus comprising at least one processor, memory including computer program code); and
instructions stored in the memory and executable by the processor (see Nivala, paragraph [0040], where there is provided an apparatus comprising at least one processor, memory including computer program code) to cause the apparatus to:
receive, at a first data management system, an identifier for at least one content item (see Nivala, paragraph [0007], where there is a method, comprising … identifying a data item by the centralized content management system); and
generate a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the content item (see Nivala, paragraph [0007 – 0008], where there is a method, comprising … creating centralized content management metadata for said identified data item; and associating the created centralized content management metadata with said identified data item … the method further comprises storing said centralized content management metadata as a metadata object in the centralized content management system).
Nivala does not disclose:
transmitting, using an application programming interface, the content object to a model configured to identify relationships between data stored at a second data management system; and
receiving, from the second data management system, an identifier for at least one data object identified by the model of the second data management system as being associated with the at least one content item.
Rajaram discloses:
transmitting, using an application programming interface (see Rajaram, paragraph [0024], where a client device interacts with the online system 140 through an application programming interface (API), the content object to a model configured to identify relationships between data stored at a second data management system (see Rajaram, paragraph [0053], where the online system 140 analyzes characteristics of a content item, determines one or more products associated with the content item from the characteristics of the content item, and stores identifiers of the determined products in association with the content item); and
receiving, from the second data management system, an identifier for at least one data object identified by the model of the second data management system as being associated with the at least one content item (see Rajaram, paragraph [0010], where based on the ranking, the online system identifies one or more candidate products of the products for which the online system received information from the third party system associated with the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 12, Nivala in view of Rajaram discloses the apparatus of Claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
Nivala does not disclose:
receiving, from the second data management system, confidence scores associated with the at least one data object or associated with one or more categories associated with the at least one data object; and
filtering the at least one data object or the one or more categories based at least in part on the confidence scores.
Rajaram discloses:
receiving, from the second data management system, confidence scores associated with the at least one data object or associated with one or more categories associated with the at least one data object (see Rajaram, paragraph [0010], where based on the ranking, the online system identifies one or more candidate products of the products for which the online system received information from the third party system associated with the content item [it is the position of the Examiner that a rank is not patentably distinguishable from a score]); and
filtering the at least one data object or the one or more categories based at least in part on the confidence scores (see Rajaram, paragraph [0010], where the online system identifies candidate products as products associated with a threshold position in the ranking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 13, Nivala in view of Rajaram discloses the apparatus of Claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
Nivala does not disclose receiving, from a user, a selection of the at least one data object or one or more categories associated with the at least one data object.  Rajaram discloses receiving, from a user, a selection of the at least one data object or one or more categories associated with the at least one data object (see Rajaram, paragraph [0009], where the online system determines products included in content accessed by the user from the received information describing content or products accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a (see Rajaram, Abstract).
Regarding Claim 14, Nivala in view of Rajaram discloses the apparatus of Claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
Nivala does not disclose distributing the content item and the identifier for the at least one data object to a plurality of client devices.  Rajaram discloses distributing the content item and the identifier for the at least one data object to a plurality of client devices (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 15, Nivala in view of Rajaram discloses the apparatus of Claim 11, wherein the instructions are further executable by the processor to cause the apparatus to:
Nivala does not disclose receiving, from at least one client device of the plurality of client devices, an indication of an interaction with the identifier for the at least one data object via the content item.  Rajaram discloses receiving, from at least one client device of the plurality of client devices, an indication of an interaction with the identifier for the at least one data object via the content item (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 16, Nivala discloses a non-transitory computer-readable medium storing code for data processing, the code comprising instructions executable by a processor to:
receive, at a first data management system, an identifier for at least one content item (see Nivala, paragraph [0007], where there is a method, comprising … identifying a data item by the centralized content management system); and
generate a content object based at least in part on the at least one content item, wherein the content object includes one or more content fields corresponding to characteristics of the content item (see Nivala, paragraph [0007 – 0008], where there is a method, comprising … creating centralized content management metadata for said identified data item; and associating the created centralized content management metadata with said identified data item … the method further comprises storing said centralized content management metadata as a metadata object in the centralized content management system).
Nivala does not disclose:
transmitting, using an application programming interface, the content object to a model configured to identify relationships between data stored at a second data management system; and
receiving, from the second data management system, an identifier for at least one data object identified by the model of the second data management system as being associated with the at least one content item.
Rajaram discloses:
transmitting, using an application programming interface (see Rajaram, paragraph [0024], where a client device interacts with the online system 140 through an application programming interface (API), the content object to a model configured to identify relationships between data stored at a second data management system (see Rajaram, paragraph [0053], where the online system 140 analyzes characteristics of a content item, determines one or more products associated with the content item from the characteristics of the content item, and stores identifiers of the determined products in association with the content item); and
receiving, from the second data management system, an identifier for at least one data object identified by the model of the second data management system as being associated with the at least one content item (see Rajaram, paragraph [0010], where based on the ranking, the online system identifies one or more candidate products of the products for which the online system received information from the third party system associated with the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 17, Nivala in view of Rajaram discloses the non-transitory computer-readable medium of Claim 16, wherein the instructions are further executable to:
Nivala does not disclose:
receiving, from the second data management system, confidence scores associated with the at least one data object or associated with one or more categories associated with the at least one data object; and
filtering the at least one data object or the one or more categories based at least in part on the confidence scores.
Rajaram discloses:
receiving, from the second data management system, confidence scores associated with the at least one data object or associated with one or more categories associated with the at least one data object (see Rajaram, paragraph [0010], where based on the ranking, the online system identifies one or more candidate products of the products for which the online system received information from the third party system associated with the content item [it is the position of the Examiner that a rank is not patentably distinguishable from a score]); and
filtering the at least one data object or the one or more categories based at least in part on the confidence scores (see Rajaram, paragraph [0010], where the online system identifies candidate products as products associated with a threshold position in the ranking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 18, Nivala in view of Rajaram discloses the non-transitory computer-readable medium of Claim 16, wherein the instructions are further executable to:
Nivala does not disclose receiving, from a user, a selection of the at least one data object or one or more categories associated with the at least one data object.  Rajaram discloses receiving, from a user, a selection of the at least one data object or one or more categories associated with the at least one data object (see Rajaram, paragraph [0009], where the online system determines products included in content accessed by the user from the received information describing content or products accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 19, Nivala in view of Rajaram discloses the non-transitory computer-readable medium of Claim 16, wherein the instructions are further executable to:
Nivala does not disclose distributing the content item and the identifier for the at least one data object to a plurality of client devices.  Rajaram discloses distributing the content item and the identifier for the at least one data object to a plurality of client devices (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Regarding Claim 20, Nivala in view of Rajaram
Nivala does not disclose receiving, from at least one client device of the plurality of client devices, an indication of an interaction with the identifier for the at least one data object via the content item.  Rajaram discloses receiving, from at least one client device of the plurality of client devices, an indication of an interaction with the identifier for the at least one data object via the content item (see Rajaram, paragraph [0006], where the tracking mechanism comprises instructions that, when executed by a client device presenting the content, obtain information identifying one or more products included in the content and information identifying the user to the online system; execution of the instructions comprising the tracking mechanism further causes the client device to communicate the information identifying the one or more products and identifying the user to the online system; in various embodiments, the tracking mechanism may communicate additional information to the online system describing interaction with the content by the user of the online system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Rajaram for the benefit of including content describing a product selected by the online system based on likelihood of user interaction with a content item (see Rajaram, Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nivala and Rajaram as applied to Claims 1-6 and 8-20 above, and further in view of Benedict (PG Pub. No. 2019/0102404 A1).
Regarding Claim 7, Nivala in view of Rajaram discloses the method of Claim 1, wherein:
Nivala does not disclose the at least one data object comprises a serializable content object.  Benedict discloses the at least one data object comprises a serializable object (see Benedict, paragraph [0061], where a content item may be serializable, and a serialized transformation of the content item can be included in the instructions transmitted to the ingestion process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nivala with Benedict for the benefit of transmitting a content item as multiple components (see Benedict, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161